DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 27, 2020 and October 26, 2020 has been considered by the examiner.
Drawings
Figures 6 and 7 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, line 4, there are two instances of “a differential” this makes the claim unclear as to if there are two different differentials being referenced or the same one two times, appropriate correction is needed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over European Patent No. WO2015119128 to Sarashina. (A machine translation is enclosed with this action and referred to herein.)
Regarding claim 1, the Sarashina patent teaches a power transmission device of a four- wheel drive vehicle, the power transmission device comprising: a gear case 7, 27 (the gear case is interpreted as both the parts 7 and 27); a transfer case 38 that is supported by [[a]] the gear case and that distributes power from a power source to main drive wheels and auxiliary drive wheels (see translation), an engine 2 being supported on one side surface (right wall of part 7) of two side surfaces of the gear case so as the engine is offset from and does not overlap with the vehicle-widthwise center, and an electric motor 26 being supported on the other side surface (the opposite side of gear case 7 and forming wall 27) of the two side surfaces of the gear case, and the transfer case wrapping around from the one side surface of the gear case to a rear surface of the gear case, as seen from above, and the transfer case being configured to output power to the auxiliary drive wheels from a rear side of the gear case.   See Fig. 2.  The rear side of case 7 as broadly recited is interpreted as the slanted wall on the right side of case 7 that is then overlapped in a rearward direction by the left side of the transfer case.  See Fig. 2.
However, the Sarashina patent lacks a specific teaching that the transfer case overlaps a vehicle-widthwise center as viewed from above.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to have the transfer case overlaps a vehicle-widthwise center as viewed from above, since it has been held that rearranging of parts of an invention involves only routines skill in the art.  In re Japikse, 86 USPQ 70.  Further, the Sarashina patent teaches in Fig. 2 that the transfer case appears to be near the center of the figure, and that one skilled in the art could move this to overlap the center and also realizing that the drawing is not to scale. 
Regarding claim 3, wherein the transfer case includes a transfer input shaft 39 that is connected to a differential to the main drive wheels and that is arranged in a vehicle width direction, Page 4 of 9Serial No.: New - PCT/JP2017/038274 Nat'l Phase Filed: Herewith a transfer output shaft 40 that is connected to the auxiliary drive wheels by a propeller shaft 41 and that is arranged in a longitudinal direction of the vehicle, and a power transmission mechanism transmits power by changing a direction of an axis of rotation to an essentially orthogonal direction between the transfer input shaft and the transfer output shaft, and a rotatable member of the power transmission mechanism that is provided on the transfer output shaft of the transfer case and that is disposed at a position overlapping the gear case in the vehicle width direction.  See Fig. 2.
Regarding claim 4, the transfer case wraps around from the one side surface of the two side surfaces of the gear case on which the engine is supported to a rear surface, as seen from above, and the transfer case is configured to output power to the auxiliary drive wheels from the rear surface side of the gear case.  See Fig. 2.
Allowable Subject Matter
Claims 2 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 4,470,476 to Hunt teaches a hybrid vehicle.
German Patent No. DE102014213663 to Larkin et al. teaches a transfer device.
German Patent No. DE102004015271 to Yamazaki teaches a transfer case, but lacks a teaching of a motor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN HOLMES/Primary Examiner, Art Unit 3655